Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


John Robert Johnson, Jr., and T&J Hauling              Appeal from the 102nd District Court of
Co., Inc., Appellants                                  Bowie County, Texas (Tr. Ct. No.
                                                       12C1099-102). Opinion delivered by Chief
No. 06-14-00009-CV         v.                          Justice Morriss, Justice Carter and Justice
                                                       Moseley participating.
Bobby West, et al., Appellees



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for
further proceedings.
       We further order that the appellee, Bobby West, et al., pay all costs of this appeal.


                                                       RENDERED JUNE 13, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk